



Exhibit 10.1
SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into and effective as of January 7, 2019, subject to the terms and
conditions set forth herein, by and between Thomas M. Conophy (“Executive”) and
AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s employment
with and separation from the Company. When used herein, the term “Company”
includes each and every officer, director, employee, agent, parent
corporation(s), subsidiary corporation(s), wholly owned companies, affiliate(s)
and division(s), their successors, assigns, beneficiaries, servants, legal
representatives, insurers and heirs.
1.
Separation Date and Terms. As of January 7, 2019, Executive resigned from his
position as Executive Vice President and Chief Technology Officer (the
“Separation Date”), at which time Executive’s employment with the Company and in
any and all other positions with the Company that Executive held terminated
(including, but not limited to, as an officer or director of any subsidiary of
the Company, and being a member on any committees). On the next regularly
scheduled payroll date following the Separation Date, the Company will pay to
Executive: (a) all wages earned through the Separation Date and (b) any accrued
and unused vacation as of the Separation Date paid in accordance with the
applicable Company policy. Except as set forth herein, Executive acknowledges
that the Company owes no other bonuses, commissions, wages, vacation pay, sick
pay, or benefits to Executive as of the Separation Date.

2.
Company Consideration. For and in consideration of the promises made by
Executive in this Agreement, subject to Executive executing this Agreement as
provided in Section 14 below and not revoking this Agreement prior to the
expiration of the seven (7)-day revocation period provided in this Agreement
(the date of such expiration being hereinafter referred to as the “Effective
Date”) and subject to Executive’s compliance with Executive’s restrictive
covenant obligations in this Agreement and in any other existing agreements with
the Company, AutoNation agrees as follows:

(a)
Severance Payment. To pay Executive severance pay in the total gross amount of
$1,974,510.36, less applicable taxes and other withholdings and authorized or
required deductions. The severance pay will be disbursed in an initial
installment of $437,426.04 (less withholdings and deductions) and 35
installments of $43,916.70 (less withholdings and deductions) in accordance with
the Company’s normal payroll schedule. The first installment will be disbursed
on the Company’s first payroll date following the Effective Date. The remaining
installments will be disbursed on a consecutive semi-monthly basis following
payment of the first installment.

(b)
2018 Bonus Severance Payment. To pay Executive an additional severance payment
equal to the annual bonus that Executive would have been entitled to receive in
respect of the 2018 fiscal year, which amount, determined based on the Company’s
actual performance for such year relative to the performance goals applicable to
Executive and shall be payable in a lump sum at the same time bonuses are paid
to other executives of the Company, but in no event later than March 15, 2019
(less withholdings and deductions). The performance pay-out percentage applied
to Executive’s target bonus shall be the same as that applied to other Executive
Officers of the Company. Notwithstanding the terms of the Company’s Executive
Severance Plan, Executive shall not be eligible for a bonus in respect of the
2019 fiscal year.

(c)
COBRA Severance Payment. To pay to Executive an additional severance payment
equal to the cost of health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA), grossed up for taxes, based on
current health, dental and vision elections for an eighteen (18) month period.
This additional severance payment will be disbursed to Executive in one lump-sum
no later than the Company’s first payroll administratively feasible following
the Effective Date. This additional severance payment will be subject to
applicable taxes and withholdings.

(d)
Outplacement Services. The Company shall provide Executive with outplacement
services, at the sole cost of the Company not to exceed $20,000, with a firm to
be mutually agreed upon by the parties, which may include Lee Hecht Harrison,
for a period of up to twelve (12) months.

(e)
No Entitlement. The payments and benefits provided in this Section 2 are in
accordance with the Company’s Executive Severance Plan and AutoNation shall not
be obligated to provide any additional consideration other than the
consideration discussed in this Section 2. The benefits provided to Executive by
AutoNation pursuant to this Section 2 represent benefits that Executive would
not be entitled to absent this Agreement and the Company’s Executive Severance
Plan (other than COBRA at Executive’s own expense).






--------------------------------------------------------------------------------





3.
Other Benefits. Executive’s participation in the Company’s group medical and
dental programs will cease on January 31, 2019. As of this date, Executive will
be responsible for paying Executive’s entire monthly COBRA premiums. Executive
must elect to receive COBRA if Executive wants continuation coverage under the
Company’s group health benefits programs. Executive’s right to COBRA and the
time for electing COBRA and making the required COBRA payments will be explained
in a separate COBRA notice package, which will be provided to Executive within
the timeframe required by applicable law. As of the Separation Date, other than
the benefits set forth in Section 2(c) and 4 of this Agreement, Executive is no
longer eligible to participate in any other benefit programs offered by the
Company, including, but not limited to, vacation and the 401(k) plan. If
Executive participated in the AutoNation Deferred Compensation Plan, Executive
will be entitled to a payout of Executive’s account balances in such plan in
accordance with Executive’s election and the terms of the plan. The Company
shall provide Executive with any and all reasonably available documents relative
to Executive’s accrued benefits upon written request by Executive. Additionally,
the Company (or an authorized representative thereof) shall execute any and all
necessary documents to effectuate, or enable the Executive to effectuate, any
“roll over” or transfer of accrued benefits in accordance with applicable law.

4.
Stock Options, Restricted Stock and Restricted Stock Units. Executive will
receive no further equity awards after the Separation Date. Executive’s equity
awards, including stock options, restricted stock and restricted stock units,
will cease vesting as of the Separation Date, and all of Executive’s unvested
equity awards, including stock options, restricted stock and restricted stock
units, will terminate as of the Separation Date. As provided for in and subject
to the applicable stock option plans, Executive will have sixty (60) calendar
days immediately following the Separation Date to exercise any of Executive’s
vested and unexercised stock options, at which time any such stock options that
have not been exercised will terminate. Executive should refer to the applicable
equity award agreements and plans for additional information.

5.
Cooperation. Executive agrees to make himself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which Executive worked while an employee of the Company.
The Company acknowledges that Executive may have other full-time employment and
the Company agrees that it will use its reasonable efforts to minimize the
amount of time that any such consultation shall require of Executive. Executive
further agrees not to testify for, appear on behalf of, or otherwise assist in
any way any individual, company, or agency in any claim against the Company by
private third parties, unless and only pursuant to a lawful subpoena issued to
Executive. Except as provided in Section 12, Executive also agrees to promptly
notify the Company upon receipt of any notice or contact (including whether
written or oral, and including any subpoena or deposition notice) requesting or
compelling information or Executive’s testimony or requesting documents related
to matters which Executive worked on while an employee of the Company, and
Executive agrees to coordinate with the Company in any response thereto.

6.
Confidential Information. Executive agrees that the records, information, files,
lists, operations data, and other materials of the Company that Executive
created, used, or had access to during his employment with the Company belong
exclusively to the Company and are confidential. Executive further agrees that
information or records relating to his employment with the Company, including
any circumstances surrounding his separation, any interactions with any Company
employees or directors, and, except as otherwise provided in this Agreement, any
claims Executive may have had against the Company, are confidential. Executive
further agrees that information about the Company’s customers or other
organizations with which it does business is the exclusive property of the
Company and is also confidential. Executive shall not use or disclose any such
confidential information, for the benefit of himself or another, and shall treat
such information as confidential, unless Executive has specific prior written
authorization from the Company to use or disclose it.

7.
Compliance with Other Agreements. Executive acknowledges and agrees that he has
complied and shall continue to comply with the terms of all other agreements
between Executive and the Company, as modified or amended, including, but not
limited to, any confidentiality agreement, non-compete agreement and/or
restrictive covenants agreement.

8.
Return of Company Property. Executive agrees to return all property belonging to
the Company in his possession or under his control (including, without
limitation, company identification card, laptop computer or tablet, executive
demonstrator vehicle, confidential information, etc.) no later than the
Separation Date. Executive also understands and agrees that, effective on the
Separation Date, Executive is no longer authorized to incur any expenses or
obligations or liabilities on behalf of the Company.

9.
No Right to Give Interviews. Without the prior written consent of the Company,
Executive shall not (a) give any interviews or public speeches concerning the
Company, any matter that Executive participated in while an employee of the
Company, or any past or present employee of the Company, or in relation to any
matter concerning the Company occurring after the Separation Date or (b)
directly or indirectly, prepare or assist any person or entity in the
preparation of any books, articles, television or motion picture productions, or
other creations concerning the Company or concerning any person whom any member
of the public might associate with the Company.






--------------------------------------------------------------------------------





10.
Non-Disparagement. Executive agrees not to undertake any disparaging conduct
directed at the Company and to refrain from making any negative or derogatory
statements concerning the Company. Executive waives any privilege or qualified
privilege that may apply to any such communication.

11.
Non-Solicitation/No-Hire/Non-Competition.

(a)
Except where such agreement is prohibited by applicable law, Executive agrees
that, for a period of twelve (12) months immediately following the Separation
Date, Executive shall not, directly or indirectly: (i) employ, or knowingly
permit any company or business directly or indirectly controlled by him/her to
employ, any person who was employed by the Company or any subsidiary or
affiliate of the Company within the six-month period prior to and including the
Separation Date, or in any manner seek to induce any such person to leave
his/her employment; (ii) knowingly solicit or induce, through the use of
confidential information, any customers of the Company who/which were customers
at any time during Executive’s relationship with the Company to patronize any
business directly or indirectly in competition with the businesses conducted by
the Company or any subsidiary or affiliate of the Company; (iii) request or
advise any person who is a customer or vendor of the Company or any subsidiary
or affiliate of the Company or its successors to withdraw, curtail or cancel any
such customer’s or vendor’s business with any such entity; and/or (iv) violate
any non-competition covenant with the Company, as if such covenants had remained
in effect through such period.

(b)
Without limiting the generality of this Agreement, the severance pay and
severance benefits set forth in Section 2 of this Agreement shall immediately
cease (provided that Executive shall be entitled to receive and retain at least
one thousand dollars ($1,000) of severance payments and benefits) and not be
resumed in the event that Executive (i) is in material breach of the restrictive
covenants set forth in this Agreement or in any other restrictive covenant
agreement with the Company (collectively, the “Restrictive Covenants”) or (ii)
would be in material breach of the Restrictive Covenants had such Restrictive
Covenants been in effect through the eighteen (18)-month period following the
Separation Date.

12.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.

13.
Full General Release of Claims. Except as provided in this Section 13,
Executive, for himself and for his heirs, successors, assigns, and all other
persons claiming through Executive, irrevocably and unconditionally releases and
forever discharges the Company, together with each of its past present and
future owners, parents, subsidiaries and affiliates, and all of their
predecessors, successors, assigns, officers, directors, and employees and each
of their respective subsidiaries, affiliates, estates, predecessors, successors
and assigns, from any and all claims, complaints, liabilities, obligations,
promises, agreements, damages, causes of action, costs, losses, debts and
expenses of every kind, in law or in equity, whether known or unknown, foreseen
or unforeseen, from the beginning of time to the date Executive executes this
Agreement, as applicable, including any and all claims in connection with
Executive’s employment with the Company, including without limitation, those
claims arising from or relating to Executive’s separation from the Company.
Except as provided in this Section 13, this general release is a full and final
bar to any claims Executive may have against the Company, including, without
limitation, any claims arising from or relating to:

(a)
Executive’s pay, bonuses, vacation, or any other employee benefits, and other
terms and conditions of employment or employment practices of the Company;

(b)
stock options, restricted stock, restricted stock units or other equity or
equity-based awards, whether pursuant to a stock option plan, agreement or
otherwise (except as expressly provided in Section 4 above with respect to
unvested stock options, or with respect to outstanding vested equity awards as
of the date hereof);






--------------------------------------------------------------------------------





(c)
any claims for punitive, compensatory, and/or retaliatory discharge damages;
back and/or front pay claims and fringe benefits; or payment of any attorneys’
fees for Executive;

(d)
the Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil Right Act
of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining Notification Act;
the Employee Retirement Income Security Act; the Rehabilitation Act; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Age Discrimination in Employment Act; the Older Worker Benefits
Protection Act; the Occupational Safety and Health Act; the Family and Medical
Leave Act; the Florida Civil Rights Act (as any of these laws may have been
amended); or any other federal, state, or local labor, employment, or
anti-discrimination laws; and/or

(e)
to the extent permitted by applicable law, based on any contract, tort, federal,
state, or local “whistleblower” or retaliation claims, personal injury, or
wrongful discharge theory; provided, however, that nothing in this Section 13
shall be deemed to release or impair (i) any rights under the terms of this
Agreement, (ii) any vested rights under Company benefit plans and any rights
under COBRA, (iii) any rights to outstanding vested equity awards as provided in
Section 4 above, under applicable equity plans and equity award agreements, (iv)
any and all rights to indemnification, advancement or reimbursement of expenses,
and insurance coverage available to Executive as an officer, director or
employee of the Company or any Company subsidiary (including the Company’s
director and officer insurance coverage), including without limitation under the
Company’s or any Company subsidiary’s charter and by-laws and under applicable
corporate law (including without limitation to the maximum extent permitted
under the Delaware General Corporation Law), or (v) any rights that cannot be
waived under applicable law, such as the right to make a claim for unemployment
or workers’ compensation benefits.

14.
Time to Consider/Revocation Period. Notwithstanding anything in this Agreement
to the contrary, Executive must execute this Agreement on or within forty-five
(45) calendar days following the Separation Date in order to be entitled to the
payments and benefits in Sections 2, 4 and 11 of this Agreement (other than
COBRA at Executive’s own expense). Executive will have the right to revoke
Executive’s execution of this Agreement within seven (7) calendar days following
the date Executive executes this Agreement. If Executive does not advise the
Company in writing within the revocation period of Executive’s intent to revoke
Executive’s execution of this Agreement, Executive’s execution of this Agreement
will become effective and enforceable upon the expiration of the seven (7) days.
If Executive does not execute this Agreement on or within forty-five (45)
calendar days following the Separation Date, or Executive revokes Executive’s
execution, the Company shall have no obligation to provide Executive with the
payments and benefits set forth in Sections 2, 4 and 11 above (other than COBRA
at Executive’s own expense).

15.
Voluntary Action. Executive acknowledges that he has read each section of this
Agreement and understands his rights and obligations, and that the Company has
advised Executive to consult with an attorney of Executive’s choosing prior to
executing this Agreement. Executive further acknowledges and agrees that: (a)
this Agreement is written in a manner understandable to Executive; (b) this
Agreement is granted in exchange for consideration which is in addition to
anything of value to which Executive is otherwise entitled; (c) Executive has
been given a reasonable opportunity to consider and review this Agreement; (d)
Executive has had an opportunity to review this Agreement and, and,
specifically, the release in Section 13 of this Agreement, with an attorney of
Executive’s choosing prior to executing this Agreement; (e) Executive may
challenge the validity of Executive’s waiver in this Agreement of Executive’s
rights under the Age Discrimination in Employment Act and the Older Worker
Benefits Protection Act; and (f) Executive’s signature on this Agreement is
knowing and voluntary.

16.
Miscellaneous.

(a)
Entire Agreement. Except as otherwise provided in this Section 16(a), this
Agreement contains the entire agreement between Executive and the Company
relating to the subject matter hereof, and all prior agreements, negotiations
and representations are replaced by this Agreement. Notwithstanding the
foregoing, nothing in this Agreement shall limit or modify the rights of the
Company or the obligations of Executive contained in any other confidentiality
agreement, non-compete agreement and/or restrictive covenants previously signed
by Executive, as amended, modified and/or supplemented, as such provisions shall
survive the execution of this Agreement and Executive’s separation from the
Company. This Agreement may only be changed by a written amendment signed by
Executive and the Chief Executive Officer, the General Counsel, the Vice
President of Human Resources, or other duly authorized officer of the Company.

(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company, are not to be
construed as an admission of liability by the Company. Executive specifically
agrees that the Company’s payments are not intended to be, and will not be
offered in evidence or






--------------------------------------------------------------------------------





argued in any proceeding as, an admission of liability. The Company specifically
disclaims any liability to Executive or to any other person or entity.
(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held to be invalid,
illegal, or unenforceable in any respect, this Agreement shall be reformed,
construed, and enforced as if such invalid, illegal, or unenforceable provision
had never been contained herein.

(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.

(e)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the consideration to be paid under this Agreement.

(f)
Exclusive Venue and Jurisdiction. Subject to Section 16(m), any suit, action, or
proceeding relating to this Agreement shall be brought in the state courts of
Broward County, Florida or in the United States District Court for the Southern
District of Florida. The Company and Executive hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action, or
proceeding.

(g)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.

(h)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(i)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.

(j)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:

If to the Company:
Vice President
Human Resources
AutoNation, Inc.
200 S.W. 1st Avenue - 14th Floor
Fort Lauderdale, FL 33301


With Copy to:
General Counsel
AutoNation, Inc.
200 S.W. 1st Avenue - 16th Floor
Fort Lauderdale, FL 33301
If to Executive:
[address noted on Exhibit A]

Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.
(k)
Liability for Breach. In the event that either party breaches any of the terms
of this Agreement, the non-breaching party may pursue any and all remedies
allowable under state and/or federal law. Depending on the interpretation of
applicable law, these remedies may include monetary damages, equitable relief,
and, in the case of Executive’s breach, recoupment of the benefits described in
Section 2 of this Agreement. In the event of Executive’s breach of Section 5
(“Cooperation” provision), Section 6 (“Confidential Information” provision),
Section 7 (“Compliance with Other Agreements” provision), Section 8 (“Return of
Company Property” provision), Section 9 (“No Right to Give Interviews”
provision), Section 10 (“Non-Disparagement” provision) and/or Section 11
(“Non-Solicitation/No-Hire/Non-Competition” provision), the Company will provide
written notice of such






--------------------------------------------------------------------------------





breach to Executive and Executive agrees that he will relinquish the benefits
set forth in Section 2 of this Agreement, unless if such breach is curable,
Executive cures such breach within 30 days’ written notice to Executive from the
Company. The non-breaching party shall be entitled to an award of its reasonable
attorney’s fees and costs in any litigation arising out of a breach of the terms
of this Agreement.
(l)
Section 409A. The Company and Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations
relating thereto (“Section 409A”) and that each party’s tax reporting shall be
completed in a manner consistent with such view. The Company and Executive each
agree that upon the Separation Date, Executive will experience a “separation
from service” for purposes of Section 409A. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Separation Date separation from service shall
instead be paid on the first business day after the date that is six months
following the Separation Date (or death, if earlier). Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. Neither the Company nor its
affiliates shall be liable in any manner for any federal, state or local income
or excise taxes (including without limitation any taxes under Section 409A), or
penalties or interest with respect thereto, as a result of the payment of any
compensation or benefits hereunder or the inclusion of any such compensation or
benefits or the value thereof in Executive’s income. Executive acknowledges and
agrees that the Company shall not be responsible for any additional taxes or
penalties resulting from the application of Section 409A.

(m)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules. Notwithstanding any other provision of this Agreement, any dispute
hereunder shall be resolved pursuant to arbitration in accordance with the most
recent arbitration agreement in effect between Executive and the Company, except
that the Company or Executive may pursue equitable relief in a court of law.

[Remainder of Page Intentionally Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Separation
Agreement and General Release of All Claims as of January 7, 2019.
- I HEREBY ACCEPT AND AGREE TO ABIDE BY THIS AGREEMENT -


AutoNation, Inc.
 
 
 
/s/ Coleman Edmunds
/s/ Thomas M. Conophy
Coleman Edmunds
Thomas M. Conophy
Executive Vice President
 
and General Counsel
 
 
 
Date: January 17, 2019
Date: January 16, 2019










